Case 1:19-cv-02945-CMA-KMT Document 37 Filed 04/07/21 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 19-cv-02945-CMA-KMT

  BMO HARRIS BANK N.A.,

         Plaintiff,

  v.

  NEMANJA MARJANOVIC,

         Defendant.


          ORDER GRANTING PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES


         This matter is before the Court on Plaintiff BMO Harris Bank N.A.’s Motion for

  Attorneys’ Fees (“Motion”) (Doc. # 29), wherein Plaintiff requests $23,008.50 in

  attorneys’ fees pursuant to Fed. R. Civ. P. 54(d). No response to the Motion has been

  filed. For the following reasons, the Motion is granted.

                                I.     LEGAL STANDARDS

         It is within the court's discretion to determine the reasonableness of a fee

  award. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). To determine a reasonable fee

  award, the Court must conduct a lodestar calculation as set forth by the Supreme Court

  in Hensley. See Anchondo v. Anderson, Crenshaw & Assocs., LLC, 616 F.3d 1098,

  1102 (10th Cir. 2010).

         A lodestar calculation involves multiplying the number of hours an attorney

  expended to resolve an issue or perform a task by a reasonable hourly billing
Case 1:19-cv-02945-CMA-KMT Document 37 Filed 04/07/21 USDC Colorado Page 2 of 4




  rate. Hensley, 461 U.S. at 433. To determine the number of hours expended, the Court

  reviews counsel's billing entries to ensure that counsel exercised proper billing

  judgment. Case v. Unified Sch. Dist. No. 233, Johnson Cty., Kan., 157 F.3d 1243, 1250

  (10th Cir. 1998). “The fee applicant bears the burden of establishing entitlement to an

  award and documenting the appropriate hours expended and hourly rates.” Id. at 1249

  (internal citations omitted).

                                           II.     ANALYSIS

           In 2015, Plaintiff’s predecessor-in-interest General Electric Capital Corporation

  (“GECC”) and Defendant Nemanja Marjanovic entered into four loan-and-security

  agreements (collectively, the “Agreements”). (Doc. # 1 at ¶¶ 8–11); (Doc. # 1-1–1-4

  (Agreements)). As set forth in the Complaint, the Agreements entitle Plaintiff to

  reasonable attorneys’ fees in this matter. 1

           The first step in calculating the lodestar is the determination of the number of

  hours reasonably spent by counsel. Case, 157 F.3d at 1250. Upon review of the



  1   The Agreements provide, in relevant part, as follows:
           Debtor hereby agrees to indemnify, defend and hold harmless [Plaintiff] and its
           Affiliates and respective principals, directors, officers, employees, representatives,
           agents and third-party advisors from and against any and all losses, disputes,
           claims, expenses (including, without limitation, legal expenses), damages and
           liabilities of whatsoever kind and nature arising out of, in connection with, or
           relating to the Equipment, this Agreement or any other document related hereto. If
           allowed by law, the legal expenses shall include the amount of any flat fee, retainer,
           contingent fee or the hourly charges of any attorney retained by [Plaintiff] in
           enforcing any of [Plaintiff’s] rights hereunder or in the prosecution or defense of
           any litigation related to this Agreement or the transactions contemplated by this
           Agreement. This indemnification shall survive the termination or expiration of this
           Agreement.
  See (Doc. # 1–1 at §§ 7.3(l), 5.2).


                                                     2
Case 1:19-cv-02945-CMA-KMT Document 37 Filed 04/07/21 USDC Colorado Page 3 of 4




  Declaration of Aaron B. Chapin in Support of Motion for Attorneys’ Fees (Doc. # 29-1 at

  2–4), as well as the contemporaneous time records submitted in support of the Motion

  (id. at 6–12), the Court concludes that Plaintiff’s counsel exercised billing judgment in

  filing the instant Motion and that all hours requested were reasonably expended in the

  litigation. See Ramos, 713 F.2d at 553; see also Hensley, 461 U.S. at 434 (“Counsel for

  the prevailing party should make a good faith effort to exclude from a fee request hours

  that are excessive, redundant, or otherwise unnecessary....”).

         Next, the Court finds that the billing rates requested are reasonable. Plaintiff

  seeks an hourly rate of $395 per hour for principal attorney Aaron Chapin, $325 per

  hour for associate attorneys Andrew Glenn and Jonathan Golding, and $175 per hour

  for paralegals Elizabeth Arundel and Ann Stolfa. The Court finds that the rates

  requested are consistent with evidence of what the market commands for federal

  litigation in the District of Colorado for lawyers of comparable skill, experience, and

  reputation. See, e.g., Edwards v. Edwards, No. 20-CV-02843-CMA-SKC, 2021 WL

  130690, at *2 (D. Colo. Jan. 14, 2021) (finding attorney rate of $400 and paralegal rate

  of $180 reasonable in this jurisdiction); Barnett v. Bd. of Cty. Commissioners of Cty. of

  Montrose, No. 14-CV-1765-JAP-GPG, 2015 WL 13614118, at *5 (D. Colo. Dec. 14,

  2015) (collecting cases that “suggest that the prevailing rates in Denver . . . for

  experienced litigators approach $400 per hour in recent years”), report and

  recommendation adopted, 2015 WL 13614119 (D. Colo. Dec. 31, 2015); Universal

  Drilling Co. v. Newpark Drilling Fluids, LLC, No. 08-CV-02686-MSK-CBS, 2011 WL

  715961, at *2 (D. Colo. Feb. 22, 2011) (noting Colorado Bar Association survey


                                                3
Case 1:19-cv-02945-CMA-KMT Document 37 Filed 04/07/21 USDC Colorado Page 4 of 4




  reported median billing rate of $400 per hour for partners in large firms). Therefore,

  multiplying the reasonable hourly rate by the number of hours reasonably expended, the

  Court determines that Plaintiff is entitled to an award of $23,008.50 in attorneys’ fees.

                                    III.   CONCLUSION

         For the foregoing reasons, Plaintiff BMO Harris Bank N.A.’s Motion for Attorneys’

  Fees (Doc. # 29) is GRANTED. Defendant Nemanja Marjanovic is ORDERED to pay

  Plaintiff BMO Harris Bank N.A. $23,008.50 in attorneys’ fees. Judgment shall enter in

  favor of Plaintiff BMO Harris Bank N.A. and against Defendant Nemanja Marjanovic in

  the amount of $23,008.50.

         DATED: April 7, 2021

                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                               4
